Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2022 has been entered.
 Response to Arguments
3.	Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A)	Claims 1, 2, 8, 10, 17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over WEINER (US 2020/0309905 A1) in view of HOFER (US 2019/0306408 A1). 
 	As per claim 1, WEINER teaches an apparatus comprising at least processing circuitry and at least one non-transitory memory comprising computer program code instructions, the computer program code instructions configured to, when executed by the processing circuitry (WEINER, ¶0055 and ¶0059, mobile detection devices comprising processor and memory comprising program code), cause the apparatus to: 
dynamically identify an area of interest by processing first sensor data provided by at least a first sensor of a first device (WEINER, ¶0055, configuring to detect or identify an area of interest by processing first sensor data provided via sensor 102 mounted to the first detection device); and in response to dynamically identifying the area of interest (WEINER, ¶0055, in response to detecting or identifying the area of interest), dynamically identify at least a second device as associated with the dynamically identified area of interest based on location data received from the second device (WEINER, ¶0055, detect or identify one or more second detection devices as associated with the identified area of interest based on geolocation or spatial location data received from the second sensor from one or more second detection devices).
However, WEINER does not explicitly teach cause transmission of additional sensor data provided by at least one additional sensor of the second device associated with the dynamically identified area of interest.  
In the same field of endeavor, HOFER teaches cause transmission of additional sensor data provided by at least one additional sensor of the second device associated with the dynamically identified area of interest (HOFER, ¶0158, second camera device (include image sensors for capturing images or video; ¶0043) is operated to capture a second video stream of the second viewing area (i.e. area of interest), and the captured second video stream is transmitted for display on a display device or storage on a video server). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of HOFER into invention of WEINER in order to process video stream on at least one camera to identify actionable motion objects (AMOs) and to enable another camera device to track and focus on at least one of the identified AMOs.
 	As per claim 2 as applied to claim 1 above, WEINER further teaches wherein identifying an area of interest comprises identifying an event of interest in the area of interest (WEINER, ¶0023, detecting or identifying an area of interest by detecting an events or changes in an area of interest). 
 	As per claim 8 as applied to claim 1 above, WEINER further teaches, wherein the computer program code instructions are further configured to, when executed by the processing circuitry, cause the apparatus to: control at least one of (a) a quantity of the additional sensor data transmitted, (b) a frequency at which the additional sensor data is transmitted, (c) at least one sensor type of the at least one additional sensor (WEINER, ¶0051, sensor type of group of sensors (i.e. additional sensor) of different types), (d) a quantity of the additional sensors by which the additional sensor data is transmitted, (e) a rate at which the additional sensor data is transmitted, or (f) a quality of the additional sensor data transmitted (please note that the claim requires to meet one of the condition and Examiner considers part c). 
 	As per claim 10 as applied to claim 1 above, WEINER does not explicitly teach identify the additional sensor data based on a camera angle relative to the area of interest.
 	In the same field of endeavor, HOFER teaches identify the additional sensor data based on a camera angle relative to the area of interest (HOFER, ¶0040, image sensors data based on orientation angle relative to the viewing area or tracking area). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of HOFER into invention of WEINER in order to process video stream on at least one camera to identify actionable motion objects (AMOs) and to enable another camera device to track and focus on at least one of the identified AMOs.
	As per claim 17, WEINER teaches a method comprising: 
dynamically identify an area of interest by processing first sensor data provided by at least a first sensor of a first device (WEINER, ¶0055, configuring to detect or identify an area of interest by processing first sensor data provided via sensor 102 mounted to the first detection device); and in response to dynamically identifying the area of interest (WEINER, ¶0055, in response to detecting or identifying the area of interest), dynamically identify at least a second device as associated with the dynamically identified area of interest based on location data received from the second device (WEINER, ¶0055, detect or identify one or more second detection devices as associated with the identified area of interest based on geolocation or spatial location data received from the second sensor from one or more second detection devices).
However, WEINER does not explicitly teach cause transmission of additional sensor data provided by at least one additional sensor of the second device associated with the dynamically identified area of interest.  
In the same field of endeavor, HOFER teaches cause transmission of additional sensor data provided by at least one additional sensor of the second device associated with the dynamically identified area of interest (HOFER, ¶0158, second camera device (include image sensors for capturing images or video; ¶0043) is operated to capture a second video stream of the second viewing area (i.e. area of interest), and the captured second video stream is transmitted for display on a display device or storage on a video server). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of HOFER into invention of WEINER in order to process video stream on at least one camera to identify actionable motion objects (AMOs) and to enable another camera device to track and focus on at least one of the identified AMOs.
 	As per claim 19 as applied to claim 17 above, WEINER further teaches, wherein the computer program code instructions are further configured to, when executed by the processing circuitry, cause the apparatus to: controlling at least one of (a) a quantity of the additional sensor data transmitted, (b) a frequency at which the additional sensor data is transmitted, (c) at least one sensor type of the at least one additional sensor (WEINER, ¶0051, sensor type of group of sensors (i.e. additional sensor) of different types), (d) a quantity of the additional sensors by which the additional sensor data is transmitted, (e) a rate at which the additional sensor data is transmitted, or (f) a quality of the additional sensor data transmitted (please note that the claim requires to meet one of the condition and Examiner considers part c). 
 	As per claim 20, WEINER teaches a computer program product comprising at least one non-transitory computer-readable medium having computer-readable program instructions stored therein (WEINER, ¶0059, memory), the computer-readable program instructions comprising instructions, which when performed by an apparatus (WEINER, ¶0059, program code when programmed by mobile detection devices), are configured to cause the apparatus to: 
dynamically identify an area of interest by processing first sensor data provided by at least a first sensor of a first device (WEINER, ¶0055, configuring to detect or identify an area of interest by processing first sensor data provided via sensor 102 mounted to the first detection device); and in response to dynamically identifying the area of interest (WEINER, ¶0055, in response to detecting or identifying the area of interest), dynamically identify at least a second device as associated with the dynamically identified area of interest based on location data received from the second device (WEINER, ¶0055, detect or identify one or more second detection devices as associated with the identified area of interest based on geolocation or spatial location data received from the second sensor from one or more second detection devices).
However, WEINER does not explicitly teach cause transmission of additional sensor data provided by at least one additional sensor of the second device associated with the dynamically identified area of interest.  
In the same field of endeavor, HOFER teaches cause transmission of additional sensor data provided by at least one additional sensor of the second device associated with the dynamically identified area of interest (HOFER, ¶0158, second camera device (include image sensors for capturing images or video; ¶0043) is operated to capture a second video stream of the second viewing area (i.e. area of interest), and the captured second video stream is transmitted for display on a display device or storage on a video server). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of HOFER into invention of WEINER in order to process video stream on at least one camera to identify actionable motion objects (AMOs) and to enable another camera device to track and focus on at least one of the identified AMOs.
	As per claim 21 as applied to claim 8 above, WEINER further teaches, wherein at least one of (a) a quantity of the additional sensor data transmitted, (b) a frequency at which the additional sensor data is transmitted, (c) at least one sensor type of the at least one additional sensor (WEINER, ¶0051, sensor type of group of sensors (i.e. additional sensor) of different types), (d) a quantity of the additional sensors by which the additional sensor data is transmitted, (e) a rate at which the additional sensor data is transmitted, or (f) a quality of the additional sensor data transmitted is controlled based on a proximity of the second device to the area of interest as indicated by the location data received from the second device (please note that the claim requires to meet one of the condition and Examiner considers part c). 
B)	Claims 3-4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over WEINER (US 2020/0309905 A1) in view of HOFER (US 2019/0306408 A1) and further in view of Roberts (US 2019/0066485 A1). 
 	As per claim 3 as applied to claim 1 above, WEINER in view of HOFER does not explicitly teach wherein the first sensor data is transmitted via a routine data transmission process associated with the at least first sensor, and wherein the additional sensor data is transmitted independently of any routine data transmission process associated with the at least one additional sensor.  
 	In the same field of endeavor, Roberts teaches wherein the first sensor data is transmitted via a routine data transmission process associated with the at least first sensor (Roberts, ¶0076 and ¶0081-82, first drone camera or sensor data is transmitting data directly or based on set of criteria/standard/routine (i.e. routine data transmission)), and wherein the additional sensor data is transmitted independently of any routine data transmission process associated with the at least one additional sensor (Roberts, ¶0081-82, additional sensor data is transmitted independently of any set of criteria). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Roberts into invention of WEINER and HOFER in order to generate and broadcast sensor data that is indicative of potential event in response to detection drone beacon. 
 	As per claim 4 as applied to claim 1 above, WEINER in view of HOFER does not explicitly teach, wherein the transmission of additional sensor data occurs in real-time or near real-time relative to the identification of the area of interest. 
In the same field of endeavor, Roberts teaches wherein the transmission of additional sensor data occurs in real-time or near real-time relative to the identification of the area of interest (Roberts, ¶0042 and ¶0082, transmitting additional sensor data at particular point in time relative to the particular point of destination to the specific location). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Roberts into invention of WEINER and HOFER in order to generate and broadcast sensor data that is indicative of potential event in response to detection drone beacon.
As per claim 9 as applied to claim 1 above, WEINER in view of HOFER does not explicitly teach identify the additional sensor data based on at least one of (a) a quantity of the additional sensor data transmitted, (b) a frequency at which the additional sensor data is transmitted, (c) at least one sensor type of the at least one additional sensor, (d) a quantity of the additional sensors by which the additional sensor data is transmitted, (e) a rate at which the additional sensor data is transmitted, or (f) a quality of the additional sensor data transmitted.  
In the same field of endeavor, Roberts teaches identify the additional sensor data based on at least one of (a) a quantity of the additional sensor data transmitted, (b) a frequency at which the additional sensor data is transmitted, (c) at least one sensor type of the at least one additional sensor (Roberts, ¶0081, sensor type of additional sensor such as motion sensor, camera sensor, or one or more sensors mounted to a drone), (d) a quantity of the additional sensors by which the additional sensor data is transmitted, (e) a rate at which the additional sensor data is transmitted, or (f) a quality of the additional sensor data transmitted (Roberts, ¶0120, quality of the image is received by light sensor of camera). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Roberts into invention of WEINER and HOFER in order to generate and broadcast sensor data that is indicative of potential event in response to detection drone beacon.
C)	Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over WEINER (US 2020/0309905 A1) in view of HOFER (US 2019/0306408 A1) and further in view of VISWANATHAN (US 2020/0111011 A1). 
 	As per claim 5 as applied to claim 1 above, WEINER in view of HOFER does not explicitly teach further in response to dynamically identifying the area of interest identify the additional sensor data by processing a temporal characteristic of at least one of the first sensor data or the additional sensor data.  
In the same field of endeavor, VISWANATHAN teaches further in response to dynamically identifying the area of interest identify the additional sensor data by processing a temporal characteristic of at least one of the first sensor data or the additional sensor data (VISWANATHAN, ¶0031 and ¶0062, identifying sensors data by processing temporal information sensors (first, second, or more) and other type of sensor data (e.g. collected sensors for detecting any other physical attribute or characteristic)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of VISWANATHAN into invention of WEINER and HOFER in order to provide predictive classification of sensor error by receiving sensor data collected at geographic location and extracting a set of input features from the sensor data, map data representing the geographic location, or combination thereof (VISWANATHAN, abstract). 	 
D)	Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over WEINER (US 2020/0309905 A1) in view of HOFER (US 2019/0306408 A1) and further in view of WANG (US 20200145493 A1). 
 	As per claim 7 as applied to claim 1 above, WEINER in view of HOFER does not explicitly teach prioritize transmission of the additional sensor data over other sensor data, based on at least one of an associated proximity of a respective additional sensor to the area of interest, or a characteristic of the additional sensor data,  wherein the characteristic of the additional sensor data comprises at least one of (a) a quantity of the additional sensor data transmitted, (b) a frequency at which the additional sensor data is transmitted, (c) at least one sensor type of the at least one additional sensor, (d) a quantity of the additional sensors by which the additional sensor data is transmitted, (e) a rate at which the additional sensor data is transmitted, or (f) a quality of the additional sensor data transmitted.  
 	In the same field of endeavor, WANG teaches prioritize transmission of the additional sensor data over other sensor data, based on at least one of an associated proximity of a respective additional sensor to the area of interest, or a characteristic of the additional sensor data (WANG, ¶0190 and ¶0193, prioritize transmission of specified sensors (i.e. additional sensor) over data from the sensors (i.e. other sensor) based on sensor sampling rate or frequency of sensor data transmission of the sensor),  wherein the characteristic of the additional sensor data comprises at least one of (a) a quantity of the additional sensor data transmitted, (b) a frequency at which the additional sensor data is transmitted, (c) at least one sensor type of the at least one additional sensor, (d) a quantity of the additional sensors by which the additional sensor data is transmitted, (e) a rate at which the additional sensor data is transmitted, or (f) a quality of the additional sensor data transmitted (WANG, ¶0190, sensor sampling rate or frequency of sensor data transmission of the sensor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of WANG into invention of WEINER and HOFER in order to dynamically prioritizing communications to and from a particular sensor by instructing a first node that receives communications directly from a sensor to increase transmission frequency, to more frequently provide data from the sensor to a destination for purpose of responding to the predictions in locations that will have abnormal values or events.
	As per claim 18 as applied to claim 17 above, WEINER in view of HOFER does not explicitly teach prioritizing transmission of the additional sensor data over other sensor data, based on at least one of an associated proximity of a respective additional sensor to the area of interest, or a characteristic of the additional sensor data,  wherein the characteristic of the additional sensor data comprises at least one of (a) a quantity of the additional sensor data transmitted, (b) a frequency at which the additional sensor data is transmitted, (c) at least one sensor type of the at least one additional sensor, (d) a quantity of the additional sensors by which the additional sensor data is transmitted, (e) a rate at which the additional sensor data is transmitted, or (f) a quality of the additional sensor data transmitted.  
 	In the same field of endeavor, WANG teaches prioritizing transmission of the additional sensor data over other sensor data, based on at least one of an associated proximity of a respective additional sensor to the area of interest, or a characteristic of the additional sensor data (WANG, ¶0190 and ¶0193, prioritize transmission of specified sensors (i.e. additional sensor) over data from the sensors (i.e. other sensor) based on sensor sampling rate or frequency of sensor data transmission of the sensor),  wherein the characteristic of the additional sensor data comprises at least one of (a) a quantity of the additional sensor data transmitted, (b) a frequency at which the additional sensor data is transmitted, (c) at least one sensor type of the at least one additional sensor, (d) a quantity of the additional sensors by which the additional sensor data is transmitted, (e) a rate at which the additional sensor data is transmitted, or (f) a quality of the additional sensor data transmitted (WANG, ¶0190, sensor sampling rate or frequency of sensor data transmission of the sensor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of WANG into invention of WEINER and HOFER in order to dynamically prioritizing communications to and from a particular sensor by instructing a first node that receives communications directly from a sensor to increase transmission frequency, to more frequently provide data from the sensor to a destination for purpose of responding to the predictions in locations that will have abnormal values or events.
E)	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over WEINER (US 2020/0309905 A1) in view of HOFER (US 2019/0306408 A1) and further in view of Ljung (US 2012/0268239 A1). 
 	As per claim 11 as applied to claim 1 above, WEINER in view of HOFER does not explicitly teach further in response to dynamically identifying the area of interest, cause transmission of a request for consent to a user device associated with at least one un enrolled sensor associated with the area of interest; and receive an indication of the consent via the user device, wherein the at least one additional sensor is associated with the user device, and wherein the transmission of the additional sensor data occurs in response to receiving the indication of the consent.  
In the same field of endeavor, Ljung teaches further in response to dynamically identifying the area of interest, cause transmission of a request for consent to a user device associated with at least one unenrolled sensor associated with the area of interest (Ljung, ¶0004 and ¶0009, transmitting a request for permission or consent to a mobile terminal associated with not been registered (i.e. unenrolled) tag sensor associated with location); and receive an indication of the consent via the user device (Ljung, ¶0004 and ¶0009, receiving authorization from mobile terminal), wherein the at least one additional sensor is associated with the user device (Ljung, ¶0013, tag sensors (first, second, or more) are associated with mobile terminal), and wherein the transmission of the additional sensor data occurs in response to receiving the indication of the consent (Ljung, ¶0013 and ¶0009, transmitting tag sensors information after authorization). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Ljung into invention of WEINER and HOFER in order to activate a tag within the defined distance from the tag sensor to initiate transmission of self-identification in order to register the tag with location service (Ljung, abstract). 
F)	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over WEINER (US 2020/0309905 A1) in view of HOFER (US 2019/0306408 A1) and further in view of KANG (US 2017/0323135 A1). 
 	As per claim 12 as applied to claim 1 above, WEINER in view of HOFER does not explicitly teach further in response to dynamically identifying the area of interest, deprioritize, terminate, or prevent other data transmission.
In the same field of endeavor, KANG teaches further in response to dynamically identifying the area of interest, deprioritize, terminate, or prevent other data transmission (KANG, ¶0114, when the trigger signal is received the electronic device stop the transmission of data and may drive the fingerprint sensor). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of KANG into invention of WEINER and HOFER in order to sense a fingerprint sensor by applying biometric recognition technology to ensure high security at low cost and improving the device security. 
G)	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over WEINER (US 2020/0309905 A1) in view of HOFER (US 2019/0306408 A1) and further in view of Scott (US 2014/0091953 A1).
As per claim 13 as applied to claim 1 above, WEINER in view of HOFER does not explicitly teach identify at least a second area of interest associated with second sensor data; and prioritize transmission of data associated with the area of interest differently than transmission of data associated with the second area of interest based upon respective characteristics or ratings of the area of interest and the second area of interest.  
In the same field of endeavor, Scott teaches identify at least a second area of interest associated with second sensor data (Scott, ¶0010 and ¶0016, identifying regions/areas (first, second, or more) of interest associated with collected sensors (first, second, or more) data); and prioritize transmission of data associated with the area of interest differently than transmission of data associated with the second area of interest (Scott, ¶0010 and ¶0016, prioritize transmission of data associated with regions or areas of interest by comparing levels of interest (therefore differentiating) for example high interest (i.e. first area of interest) higher precedence in compare to low interest (i.e. second area of interest)) based upon respective characteristics or ratings of the area of interest and the second area of interest (Scott, ¶0010 and ¶0016, based on respective levels precedence (i.e. rating) of the regions or areas of interests such as high interest (i.e. first area of interest) and low interest (i.e. second area of interest)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Scott into invention of WEINER and HOFER in order to use in compression of generalized sensor data at a first location for transmission to a second location includes analyzing the sensor data to identify high interest data and low interest data, and compressing the high interest data with a lossless compression algorithm (Scott, abstract). 	
H)	Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over WEINER (US 2020/0309905 A1) in view of HOFER (US 2019/0306408 A1) and further in view of Park (US 2017/0064616 A1).
As per claim 14 as applied to claim 1 above, WEINER in view of HOFER does not explicitly teach wherein the apparatus is an edge computing device implemented close to the first device and the second device than an infrastructure of a core network with which the edge computing device communicates. 
In the same field of endeavor, Park teaches wherein the apparatus is an edge computing device implemented close to the first device and the second device than an infrastructure of a core network with which the edge computing device communicates (Park, ¶0045 and fig.1B, edge computing device 145 is in close proximity to wireless devices 115 (e.g. smartphone, laptop or desktop) than infrastructure of network 130 with the edge computing device 145). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Park into invention of WEINER and HOFER in order to integrate edge computing device within a small cell base station or be a physically separate module communicatively coupled to and in proximity to other wireless devices that provides edge computing resources at the small cell for purpose of improving battery life and device performance. 
As per claim 15 as applied to claim 14 above, Park further teaches transmit the additional sensor data via the core network to one or more remote devices (Roberts, ¶0060 and ¶0062, transmitting sensors data via network 130 (i.e. central or core network) to wireless devices (e.g. remote device or remote terminal, ¶0038). 
I)	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over WEINER (US 2020/0309905 A1) in view of HOFER (US 2019/0306408 A1) and further in view of RUDOW (US 2016/0035096 A1). 
As per claim 16 as applied to claim 1 above, WEINER in view of HOFER does not explicitly teach further in response to dynamically identifying the area of interest, cause a data transmission request to be broadcasted, via a local device associated with the area of interest, to a plurality of devices; and identify the at least one additional sensor in response to the broadcast, wherein the transmission of additional sensor data provided from the at least one additional sensor is performed in response to the broadcast.  
In the same field of endeavor, RUDOW teaches in response to dynamically identifying the area of interest, cause a data transmission request (RUDOW, ¶0091 and ¶0294, in response to capturing images (therefore triggering or initiating) cause requested information), to be broadcasted via a local device associated with the area of interest (RUDOW, ¶0162, to be broadcasted via reference station locally located within a survey point), to a plurality of devices (RUDOW, ¶0162, to cellular devices 100 and 200); and identify the at least one additional sensor in response to the broadcast (RUDOW, ¶0162, identify DGPS sensor), wherein the transmission of additional sensor data provided from the at least one additional sensor is performed in response to the broadcast (RUDOW, ¶0162, transmitting information of DGPS sensor in response to the broadcast).   
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of RUDOW into invention of WEINER and HOFER in order to capture images using image capturing device that is an integral part of the mobile data collection platform to determine point of interest at the scene based on photogrammetric image processing of the scene data. 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249. The examiner can normally be reached Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARIDEH MADANI/Examiner, Art Unit 2643                                                                                                                                                                                                        

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643